Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 1 of 27 PageID #: 3516



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


 In re:
                                                  C.A. No. 19-mc-109-RGA
 Application of EWE GASSPEICHER GmbH              REDACTED - PUBLIC VERSON
 for an Order, Pursuant to 28 U.S.C. § 1782, to
 Obtain Discovery for Use in a Foreign
 Proceeding



                         HALLIBURTON COMPANY’S
              RESPONSE TO MARCH 17, 2020 ORDER TO SHOW CAUSE


                                                  YOUNG CONAWAY STARGATT
                                                   & TAYLOR, LLP
 OF COUNSEL:
                                                  David C. McBride (No. 408)
 Robert Meadows                                   Anne Shea Gaza (No. 4093)
 KING & SPALDING                                  Robert M. Vrana (No. 5666)
 1100 Louisiana St. #4000                         Samantha G. Wilson (No. 5816)
 Houston, TX 77002                                Rodney Square
 (713) 276-7370                                   1000 North King Street
 RMeadows@kslaw.com                               Wilmington, DE 19801
                                                  (302) 571-6600
 Elizabeth Silbert                                dmcbride@ycst.com
 KING & SPALDING                                  agaza@ycst.com
 1180 Peachtree St. NE                            rvrana@ycst.com
 Atlanta, GA 30309                                swilson@ycst.com
 (404) 572-3570
 ESilbert@kslaw.com                               Attorneys for Respondent
                                                  Halliburton Company
 Dated: April 14, 2020
 Redacted Version: April 21, 2020
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 2 of 27 PageID #: 3517




                                                    TABLE OF CONTENTS

                                                                                                                                           Page

 TABLE OF AUTHORITIES ......................................................................................................... iii
 INTRODUCTION .......................................................................................................................... 1
 SUMMARY OF ARGUMENT ...................................................................................................... 3
 LEGAL STANDARDS .................................................................................................................. 4
 ARGUMENT .................................................................................................................................. 6
           I.         THE COMPETITIVE INFORMATION SHOULD REMAIN SEALED .............. 7
                      A.         Courts Protect Commercially and/or Competitively Sensitive
                                 Information. ................................................................................................ 7
                      B.         Disclosure of the Competitive Information Will Result In Specific
                                 Harm. .......................................................................................................... 7
                      C.         The Interest in Keeping the Competitive Information Under Seal
                                 Outweighs the Presumption of Public Access. ........................................... 9
                                 1.         Pansy Factor 2: Discovery of Competitive Information
                                            From Halliburton Is Being Sought for an Improper
                                            Purpose. ........................................................................................... 9
                                 2.         Pansy Factor 3: Disclosure of the Competitive Information
                                            Could Cause Embarrassment or Lead to Harassment. .................. 10
                                 3.         Pansy Factor 7: The Case Does Not Involve Important
                                            Public Issues.................................................................................. 11
           II.        THE ARBITRATION INFORMATION SHOULD REMAIN SEALED ........... 11
                      A.         Courts Protect Information Subject to Contractual Obligations
                                 from Disclosure, Including Contractual Obligations Relating to
                                 Arbitration. ................................................................................................ 12
                      B.         Disclosure of the Arbitration Information Will Cause Harm. .................. 12
                      C.         The Interest in Keeping the Arbitration Information Under Seal
                                 Outweighs the Presumption of Public Access. ......................................... 13
                                 1.         Pansy Factor 2: EWE’s Application Is Directed to an
                                            Improper Purpose that Should Not Be Compounded By
                                            Public Disclosure of Arbitration Information. .............................. 15
                                 2.         Pansy Factor 3: Disclosure of Arbitration Information
                                            Could Cause Embarrassment Leading to Competitive or
                                            Financial Harm.............................................................................. 16
                                 3.         Pansy Factor 7: The Case Does Not Involve Important
                                            Public Issues.................................................................................. 17


                                                                        i
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 3 of 27 PageID #: 3518




           III.       SHOULD THE DOCUMENTS FALL WITHIN THE CARVE-OUT TO
                      THE COMMON LAW PRESUMPTION, THEN HALLIBURTON ALSO
                      MEETS ITS BURDEN UNDER RULE 26 .......................................................... 18
 CONCLUSION ............................................................................................................................. 20




                                                                     ii
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 4 of 27 PageID #: 3519




                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

 CASES

 In Re: Application of Storag Etzel GmbH,
     C.A. No. 19-mc-209-CFC, D.I. 40 (D. Del. Jan, 23, 2020) .......................................................1

 In re Avandia Marketing Sales Practices and Products Liability Litigation,
     924 F.3d 662 (3d Cir. 2019)............................................................................................. passim

 Bayer AG v. Betachem, Inc.,
    173 F.3d 188 (3d Cir. 1999).....................................................................................................19

 In re Cendant Corp.
     260 F.3d at 198 n.13 ..................................................................................................................4

 Dobson v. Milton Hershey School,
    C.A. No. 16-CV-1958, 2020 WL 290429 (M.D. Pa. Jan. 21, 2020) .........................................5

 Fuhr v. Credit Suisse AG,
    687 F. App’x 810 (11th Cir. 2017) ..........................................................................................19

 In re Ex Parte Glob. Energy Horizons Corp.,
     647 F. App’x 83 (3d Cir. 2016) ...............................................................................................19

 Joint Stock Soc. V. UDV N.A., Inc.,
     104 F. Supp. 2d 390 (D. Del. 2000) ...........................................................................................5

 LEAP Sys., Inc. v. MoneyTRAX, Inc.,
    638 F.3d 216 (3d Cir. 2011).....................................................................................................17

 Leucadia, Inc. v. Applied Estrusion Techs, Inc.,
    998 F.2d 157 (3d Cir. 1993)............................................................................................. passim

 Littlejohn v. BIC Corp.,
     851 F.2d 673 (3d Cir. 1988).......................................................................................................7

 Mosaid Techs. Inc. v. LSI Corp.,
   878 F. Supp. 2d 503 (D. Del. July 20, 2012) ...........................................................8, 11, 12, 14

 Nixon v. Warner Commc’ns., Inc.,
    435 U.S. 589 (1978) ...............................................................................................................4, 7

 Pansy v. Borough of Stroudsburg,
    23 F.3d 772 (3d Cir. 1994)............................................................................................... passim



                                                                     iii
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 5 of 27 PageID #: 3520




 In re Peregrine Sys., Inc.,
     311 B.R. 679 (D. Del. 2004) ......................................................................................................7

 Publicker Indus., Inc. v. Cohen,
    733 F.2d 1059 (3d Cir. 1984)...............................................................................................7, 12

 Takeda Pharm. U.S.A., Inc. v. Mylan Pharm., Inc.,
    C.A. No. 19-2216-RGA, 2019 WL 6910264 (D. Del. Dec. 19, 2019) ....................................15

 The Gillette Company v. Dollar Shave Club, Inc., et al,
    C.A. No. 15-1158-LPS-CJB, Slip Op. (D. Del. Sept. 6, 2017)..............................12, 13, 14, 18

 U.S. v. Janssen Therapeutics,
    795 Fed. Appx. 142 (3d Cir. 2019) ............................................................................................9

 RULES

 Federal Rule of Civil Procedure Rule 26 ...................................................................5, 6, 10, 18, 20

 Federal Rule of Civil Procedure Rule 44.1 ......................................................................................6




                                                                   iv
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 6 of 27 PageID #: 3521




                                        INTRODUCTION

        Halliburton Company (“Halliburton”) hereby submits its response to the Court’s March

 17, 2020 Order to Show Cause (D.I. 102) (“Order”) and requests that the Court maintain the current

 status of the filings docketed by Halliburton.1      This Court has now confirmed that EWE

 Gasspeicher GmbH (“EWE”) should never have sought discovery from Halliburton pursuant to

 § 1782 in aid of a private commercial arbitration pending in Germany (the “Arbitration”). Having

 nevertheless burdened the Court and Halliburton with its improper § 1782 discovery requests,

 EWE further compounded the burden by putting Halliburton’s and the German Entities’2 confi-

 dential information at issue and at risk of public disclosure. Consequently, Halliburton and the

 German Entities had no choice but to provide confidential information to this Court to (success-

 fully) defend against the ex parte discovery EWE demanded from Halliburton.

        It was EWE that chose to drag its disputes with the German Entities before this Court by

 targeting the                                    . As another judge in this District correctly ob-

 served in a different § 1782 action, the “District Court is not a star chamber.” In Re: Application

 of Storag Etzel GmbH, C.A. No. 19-mc-209-CFC, D.I. 40 at 2 (D. Del. Jan, 23, 2020). But this is


 1
   In its brief and accompanying Appendix of Detailed Bases for Redactions, Halliburton has ad-
 dressed its sealed filings to date. Halliburton has not undertaken a document-by-document analy-
 sis of EWE’s sealed filings. The same arguments expressed in this brief apply with equal force to
 EWE’s filings, but Halliburton also reserves the right to respond to EWE’s submission as appro-
 priate. Furthermore, should the Court request it, Halliburton will provide the same document-by-
 document evaluation of EWE’s sealed filings.
 2
   Halliburton notes that it is filing this motion on behalf of Halliburton only.
                                                                              (the “German Entities”)
 have not appeared in this action, although their confidential information is also implicated. Halli-
 burton further notes that
                                                                                               . See
 D.I. 94.

                                                         .


                                                  1
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 7 of 27 PageID #: 3522




 not a typical district court proceeding. The German Entities never intended for their disputes to

 be aired in a court of law, much less a federal court in the U.S., and instead

                             . Indeed,

                                         . By unilaterally opening the dispute to the U.S. courts, EWE3

 has



                                                           . Accordingly, Halliburton respectfully re-

 quests that the Court maintain all redactions to the public versions of its docketed filings and re-

 quests the continued maintenance of the related under seal filings.

           The confidential information warranting protection falls into two categories, both of which

 are protected                                   and/or the rules governing the Arbitration. The first

 category is specific information regarding the underlying German Arbitration (“Arbitration Infor-

 mation”) that should not have been disclosed by EWE in the first place. The second category is

 confidential, commercially sensitive information related to certain contracts and the performance

 thereunder (“Competitive Information”). None of Halliburton’s sealed filings containing this in-

 formation are necessary in order for the public to understand these proceedings or the Court’s

 Order. Moreover, disclosure of such information would compound the injury to the German En-

 tities that began when EWE made its first disclosure of confidential information to this Court.




 3
     As explained in prior filings (e.g., D.I. 47 ¶ 5),

                                                              . Since Halliburton filed its response to
 the first Order to Show Cause (D.I. 63, Att. A),
                                                                                      See D.I. 94.




                                                     2
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 8 of 27 PageID #: 3523




 Having such information then made public would multiply the damage to the German Entities and,

 by implication, Halliburton.

         As set forth below, Halliburton submits that its requested redactions comport with govern-

 ing Third Circuit law regarding the public’s right to access as stated in In re Avandia Marketing

 Sales Practices and Products Liability Litigation, 924 F.3d 662 (3d Cir. 2019) and its predecessor

 cases. In addition, Exhibit A to this brief is a detailed chart providing, document-by-document,

 the legal support justifying each of the redactions. Accordingly, Halliburton requests the Court

 maintain its Competitive Information and the Arbitration Information under seal and permit the

 redactions already applied to the corresponding public versions of such documents.4

                                      SUMMARY OF ARGUMENT

         1.      The Competitive Information and Arbitration Information should remain under seal

 because the unique facts at issue rebut the common law presumption of public access. Halliburton

 and, by implication, the German Entities would be harmed by the release of the redacted infor-

 mation, and there is little to no countervailing value for the public to have access to the redacted

 information. The interests rebutting the presumption of public access include the well-established

 interest of protecting a party from serious injury, which is especially strong here. Just as important

 is the interest in promoting private, contractually-agreed-upon arbitration, particularly those con-

 tracts at issue in the Arbitration

                not the public, open forum of a U.S. District Court,

                                      . As the Avandia court recognized, weighing some of the factors

 articulated in Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994), while not dispositive,


 4
  Should the Court ultimately determine that a more limited subset of redactions are warranted,
 Halliburton respectfully requests the opportunity to propose redactions consistent with the
 Court’s guidance.

                                                    3
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 9 of 27 PageID #: 3524




 may provide useful guidance when assessing the public’s interest.

        2.      Should the Court determine that the carve-out recognized by the Third Circuit for

 discovery motions (and related materials) applies, such that the redaction request should be as-

 sessed under the lower “good cause” standard, then Halliburton has met its burden for the same

 reasons it overcomes the common law presumption of public access.

                                       LEGAL STANDARDS

        When assessing whether documents merit protection from public disclosure, the party

 seeking to keep documents under seal bears the burden of showing that sealing is warranted. Avan-

 dia, 924 F.3d at 671-73. The most stringent standard is the public’s right of access to “civil trials”

 under the First Amendment. Id. at 673-74. Overcoming this presumption requires a “much higher

 showing” than under the common law right of access. Id. at 673 (quoting In re Cendant Corp. 260

 F.3d at 198 n.13).

        Under common law, a presumptive “right of access attaches ‘to judicial proceedings and

 records,’” including “pretrial motions of a nondiscovery nature, whether preliminary or disposi-

 tive, and the material filed in connection therewith.” Id. at 672 (quoting Cendant, 260 F.3d at 192);

 see also Leucadia, Inc. v. Applied Estrusion Techs, Inc., 998 F.2d 157, 164 (3d Cir. 1993).

        This presumption, however, is not absolute. Nixon v. Warner Commc’ns., Inc., 435 U.S.

 589, 597-98 (1978); see also Cendant, 260 F.3d at 194. The party seeking to overcome the pre-

 sumption must show that “(1) ‘the material is the kind of information that courts will protect,’ (2)

 ‘disclosure will work a clearly defined and serious injury to the party seeking closure,’ and (3) the

 ‘interest in secrecy outweighs the presumption.’” Order at 7 (quoting Avandia, 924 F.3d at 672).

 “‘In delineating the injury to be prevented, specificity is essential.’ ‘Broad allegations of harm,

 bereft of specific examples or articulated reasoning, are insufficient.’” Id. A district court ordering



                                                   4
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 10 of 27 PageID #: 3525




 judicial records to be sealed must articulate “the compelling, countervailing interests to be pro-

 tected,” make “specific findings on the record concerning the effects of disclosure,” and “balanc[e]

 competing interests . . . before the strong presumption of openness can be overcome by the secrecy

 interests of private litigants.” Avandia, 924 F.3d at 673. Moreover, the district court must conduct

 a “document-by-document” review of the materials. Id. at 673; see also Order at 7.

        While Rule 26’s good cause standard and the Pansy factors do not supplant the common

 law right of access standard, consideration of some of the Pansy factors “may provide useful guid-

 ance for courts conducting the balancing required by the common law test.” Avandia, 924 F.3d at

 676 (“[T]he district court did not abuse its discretion by weighing some of these factors when

 considering the public’s interest in disclosure.”) A major distinction being, however, that Rule 26

 calls for a balancing of private versus public interests, id. at 671-72, whereas “the common law

 right of access begins with a thumb on the scale in favor of openness—the strong presumption of

 public access.” Id. at 676.

        Finally, the Third Circuit has recognized that the presumptive right of public access does

 not attach to “discovery motions and their supporting documents.” Leucadia, 998 F.2d at 165; see

 also Dobson v. Milton Hershey School, C.A. No. 16-CV-1958, 2020 WL 290429, at *6-8 (M.D.

 Pa. Jan. 21, 2020) (applying same carve-out post-Avandia); Joint Stock Soc. V. UDV N.A., Inc.,

 104 F. Supp. 2d 390, 401 n.8 (D. Del. 2000) (applying same carve-out). While discovery motions

 and their supporting documents, once filed with a court, are properly categorized as “judicial rec-

 ords,” the Third Circuit appears to still recognize the carve-out articulated in Leucadia exempting

 this subset of judicial records from the common law presumption of public access.5 Accordingly,



 5
  Compare the carve-out articulated in Leucadia for “discovery motions and their supporting
 documents,” 998 F.2d at 165 (emphasis added), with the “presumptive right of public access to


                                                  5
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 11 of 27 PageID #: 3526




 a party seeking to seal such records must instead satisfy the lower Rule 26 good cause standard.6

 Leucadia, 998 F.2d at 165.

                                            ARGUMENT7

        Based on the Court’s finding that the documents are “‘judicial records’ subject to the more

 rigorous common law right of access,” (Order at 6), there is a strong presumption in favor of public

 access.8 However, a party can overcome this presumption by demonstrating that public disclosure

 will result in “a clearly defined and serious injury.” Avandia, 92 F. 3d at 672. As both this Court

 and the Avandia court noted, the party seeking protection must provide specificity as to the injury

 alleged, and the district court must undertake a document-by-document review to determine




 pretrial motions of a nondiscovery nature . . . and the material filed in connection therewith,”
 which in Leucadia included motions to dismiss and for a more definite statement, for preliminary
 injunction, and to preclude evidence, as well as a settlement agreement and exhibits appended to
 a complaint, id. at 159 & n.3 (listing motions and appended material at issue). See also infra
 Section III.
 6
   In applying Rule 26’s good cause standard, the Third Circuit has articulated the following non-
 exhaustive list of factors: (1) whether disclosure will violate any privacy interests; (2) whether
 the information is being sought for a legitimate purpose or for an improper purpose; (3) whether
 disclosure of the information will cause a party embarrassment; (4) whether confidentiality is be-
 ing sought over information important to public health and safety; (5) whether the sharing of in-
 formation among litigants will promote fairness and efficiency; (6) whether a party benefitting
 from the order of confidentiality is a public entity or official; and (7) whether the case involves
 issues important to the public. Pansy, 23 F.3d at 787-91.
 7
   To the extent German law may be relevant to the Order, whether raised by Halliburton or by
 EWE, Halliburton hereby provides notice pursuant to Fed. R. Civ. P. 44.1.
 8
   As the Court noted, “the First Amendment right of public access attaches to civil trials.” (Order
 at 6). This proceeding does not involve a civil trial and the Court has already found that the doc-
 uments are judicial records subject to the common law right of access. Accordingly, Halliburton
 does not substantively address the First Amendment standard other than to note that its overriding
 interests (as detailed herein) support sealing of its Commercial Information and Arbitration Infor-
 mation even under the most stringent standard. This is particularly true given the underlying dis-
 covery nature of § 1782 proceedings, see infra Section III, and the fact that this action in particular
 arose in the context of “a private commercial arbitration [that] is not a ‘tribunal’ within the mean-
 ing of §1782” (Order at 5).

                                                   6
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 12 of 27 PageID #: 3527




 whether proposed redactions meet the common law standard. (Order at 7). While the Court pro-

 vided an initial assessment of what information may meet the common law standard in its Order,

 for the reasons set forth below Halliburton submits that it has met its burden to overcome the

 common law presumption such that all Commercial Information and Arbitration Information mer-

 its protection from public access.

 I.      THE COMPETITIVE INFORMATION SHOULD REMAIN SEALED

         A.      Courts Protect Commercially and/or Competitively Sensitive Information.

         The Competitive Information includes confidential information routinely protected by

 courts, such as confidential commercial know-how of the German Entities, terms of the commer-

 cial agreements                                         , and other confidential information regarding

 the                                                    . See Leucadia, 998 F.2d at 166 (“Documents

 containing trade secrets or other confidential business information may be protected from disclo-

 sure.”); Publicker, 733 F.2d at 1070-71 (“[P]rotection of a party’s interest in confidential com-

 mercial information” is one exception to the presumption of public access); Nixon, 435 U.S. at 598

 (“courts have refused to permit their files to serve as . . . sources of business information that might

 harm a litigant’s competitive standing”); see also Avandia, 924 F.3d at 679; Littlejohn v. BIC

 Corp., 851 F.2d 673, 678 (3d Cir. 1988); In re Peregrine Sys., Inc., 311 B.R. 679, 690 n.9 (D. Del.

 2004) (same).

         B.      Disclosure of the Competitive Information Will Result In Specific Harm.

         Halliburton and the German Entities (the latter being

                                                  (see, e.g., D.I. 27 at 3-4)) are at risk of clear and

 articulable harm by the threatened disclosure of the Competitive Information. Indeed, the “confi-

 dential . . . commercial information” at issue is the “type of information, which, while largely in-

 cidental to the substantive issues in this case, could cause real and serious harm . . . if disclosed to

                                                    7
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 13 of 27 PageID #: 3528




 competitors [and] is also the sort of material that courts have frequently redacted.” Mosaid Techs.

 Inc. v. LSI Corp., 878 F. Supp. 2d 503, 510 (D. Del. July 20, 2012).9

        For example, Halliburton’s submissions include excerpts from

                                                   . See, e.g., D.I. 28 at Ex. B (excerpts of EWE’s

                                       ), Ex. D (excerpts of                                          );

 D.I. 34, Ex. D-1 (same); D.I. 42, Ex. A (same). These documents include, inter alia, details about



                                                                                 , and numerous other

 confidential details                                                               . Decl. ¶ 20.10 If

 disclosed, each of these details could make it more difficult for the German Entities to attract future

 customers or to fairly compete with other companies that might use such information against the

 German Entities. Decl. ¶ 21. This is especially true given that these allegations




           Id. Publication of the details of the relevant agreements

                                   could also harm the ability of Halliburton and/or the German En-

 tities to compete on commercial terms or technical requirements in other agreements. See, e.g.,

 D.I. 28, Ex. C (agreement); Decl .¶ 23. Thus, the confidential information should be appropriately

 sealed as a means of protecting Halliburton’s and/or the German Entities’ commercial interests.




 9
   While the Mosaid decision considered the issue of redacting a judicial transcript with reference
 to the “good cause” standard under Pansy, id. at 507, its analysis remains instructive under Avandia
 as Magistrate Judge Burke acknowledged the presumption of public access under common law
 that the parties seeking closure would have to rebut. See id.
 10
    Citations to “Decl.” are to the Declaration In Support of Halliburton Company’s Response to
 March 17, 2020 Order to Show Cause, filed contemporaneously herewith.

                                                   8
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 14 of 27 PageID #: 3529




         Moreover, German civil law, such as sections 6 et seq. and 23 of the German Act for the

 Protection of Business Secrets (entry into force on 26 April 2019) as well as section 17 et seq. of

 the German Act Against Unfair Competition (effective until 26 April 2019) (Decl. ¶ 16), may

 separately obligate EWE to keep confidential Halliburton’s and the German Entities’ Competitive

 Information, and the

       (Decl ¶ 7).11 Yet EWE’s case filings have disclosed that information over and over again.

 As a result,                                                                   under German civil

 or tort law                                         , including, for example, section 280 (1) of the

 German Civil Code and sections 823 and 826 of the German Civil Code. Decl. ¶¶ 12-15. Thus,




         C.     The Interest in Keeping the Competitive Information Under Seal Outweighs
                the Presumption of Public Access.

         The interest in protecting Halliburton and/or the German Entities from the harm attendant

 in disclosure is the primary “countervailing consideration” outweighing the presumption of public

 access to the Competitive Information. As set forth below, several of the Pansy factors “provide

 useful guidance” on the importance of this interest. Avandia, 924 F.3d at 676.

                1.      Pansy Factor 2: Discovery of Competitive Information From Halli-
                        burton Is Being Sought for an Improper Purpose.

         Although the Avandia court asserted that “a person’s motive for inspecting or copying ju-

 dicial records is irrelevant under the common law right of access,” Avandia at 676-77, the Third


 11
   While, as noted,
        , that does not reduce or undermine the harm to the German Entities and/or Halliburton.
 Nor does the fact that the
                            . See infra note 2 & D.I. 94.

                                                 9
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 15 of 27 PageID #: 3530




 Circuit has also instructed district courts to consider whether a motion to unseal material that was

 subject to the common law presumption of access was a “vehicle for improper purposes.” U.S. v.

 Janssen Therapeutics, 795 Fed. Appx. 142, 146 (3d Cir. 2019) (citing Littlejohn, 851 F.2d at 678).

 In any event, EWE’s improper purpose is the law of the case and is relevant here in balancing

 Halliburton’s interest in secrecy against the presumption of public access. EWE itself unsuccess-

 fully sought information for an improper purpose as set forth in Halliburton’s motion to vacate

 EWE’s § 1782 application (D.I. 27) (“Motion to Vacate”). See, e.g., D.I. 27 at 5-16. Indeed, in

 granting the Motion to Vacate, the Court observed that EWE’s very basis for seeking any discovery

 from Halliburton was “speculative” and, overall, “it seems that an order granting [EWE’s] appli-

 cation could aid an attempt to circumvent foreign proof-gathering restrictions or other policies.”

 Order at 5-6.

                   2.   Pansy Factor 3: Disclosure of the Competitive Information Could
                        Cause Embarrassment or Lead to Harassment.

         The Third Circuit’s rejection of the third Pansy factor in Avandia is distinguishable. Avan-

 dia, 924 F.3d at 676. As set forth above, not only do Halliburton and/or the German Entities’

 concerns rise above the level of “mere embarrassment,” id., but disclosure of the Competitive

 Information (and Arbitration Information) is also the exact harm that the

                                                                             . Decl ¶ 24.

         Disclosure of EWE’s claims regarding the                                    (again,

                                                                                               ) could

 lead to further

                                                      , even causing financial harm, in contravention

 of Rule 26(c) of the Federal Rules of Civil Procedure. See also Pansy, 23 F.3d at 787.        Even a




                                                 10
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 16 of 27 PageID #: 3531




 partial disclosure could be harmful to the German Entities and Halliburton because details dis-

 closed out of context could provide the public with an incomplete picture. The German Entities

 and Halliburton may even determine that they must disclose additional confidential information in

 order to provide context, resulting in still further harm, embarrassment, and/or harassment. Decl.

 ¶ 19.

                3.      Pansy Factor 7: The Case Does Not Involve Important Public Issues.

         The U.S. public has no interest in the specific terms of the agreements at issue, performance

 under those agreements, or the details regarding

                     The considerations under this factor might be different if this action were a

 typical judicial proceeding where some level of public access to the parties’ filings is expected,

 but this action is an ancillary discovery proceeding that—as the Court has recognized—improperly

 expanded the scope of a                                   . D.I. 102. Moreover, the public is able

 to understand the Court’s entirely public ruling without the need to review Halliburton and/or the

 German Entities’ confidential information in underlying filings. Mosaid, 878 F. Supp. 2d 503,

 514 (considering the public’s interest is “in having access to the basic contours of this dispute”).

         Not only do the above Pansy factors rebut the common law presumption of public access,

 the                                                             further highlight the harm that has

 already taken place here and that will continue if the Competitive Information is unsealed. As

 explained in detail above, Halliburton and/or the German Entities should not be further prejudiced

 by EWE’s improper attempt to invoke § 1782. Accordingly, Halliburton submits it has presented

 sufficient evidence to rebut the public’s interest in disclosure under the common law right of access

 such that Competitive Information should be protected from public disclosure.

 II.     THE ARBITRATION INFORMATION SHOULD REMAIN SEALED



                                                  11
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 17 of 27 PageID #: 3532




        A.      Courts Protect Information Subject to Contractual Obligations from Disclo-
                sure, Including Contractual Obligations Relating to Arbitration.

        The Third Circuit has recognized that contractual obligations of confidentiality are protect-

 able interests. In Publicker it observed that “a binding contractual obligation not to disclose certain

 information which to the court seems innocuous but newsworthy” may rebut the presumption of

 public access—in fact, the Third Circuit opined on this issue in the context of the heightened First

 Amendment right of access standard. 733 F.2d at 1073–74. There, the Court understood that

 “unbridled disclosure of the nature of the controversy would deprive the litigant of this right to

 enforce a legal obligation.” Id.

        More specifically, Halliburton seeks to maintain under seal Arbitration Information, which

 the                                                       (similar to the information protected from

 disclosure in the Gillette case). In Gillette, Judge Burke permitted redaction of information relat-

 ing to the state of the parties’ pending arbitration proceedings, including the “content of certain

 determinations that the Arbitral Tribunal has made thus far[.]” The Gillette Company v. Dollar

 Shave Club, Inc., et al, C.A. No. 15-1158-LPS-CJB, Slip Op. at 4 (D. Del. Sept. 6, 2017).12 As

 further set forth below, the Court should keep sealed the Arbitration Information for the same

 reasons that the arbitration proceeding at issue in the Gillette case warranted protection.

        B.      Disclosure of the Arbitration Information Will Cause Harm.

        EWE has brought the underlying discovery dispute

                        . Through arbitration, parties are able to contractually agree to conduct their

 disputes away from public view. More specifically,

                                                 . Decl. ¶ 5. The Arbitration Information includes


 12
    As in Mosaid, see infra note 9, Magistrate Judge Burke in Gillette relied on the Pansy factors in
 his analysis, but also recognized that the party seeking closure must rebut the presumption of pub-
 lic access. Id. at 2-3.

                                                   12
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 18 of 27 PageID #: 3533




             Id. (quoting                        ). Due to the nature of this § 1782 action, otherwise

 confidential information from or related to the Arbitration is necessarily set forth in Halliburton’s

 briefs and supporting declarations and comprises a large portion of Halliburton’s redactions.

        The German Entities have an independent interest in confidentiality

                                                                                     Thus, assessing

 the public’s right to access in the context of this proceeding is particularly challenging because of

 this unique factor, which is not usually present in typical U.S. District Court cases. Given these

 unique variables not associated with typical confidentiality redactions, it is clear that public dis-

 closure of any Arbitration Information would deprive the parties to the Arbitration



             . Instead, information about the dispute in the Arbitration would become available to

 any interested third parties, including competitors who might seek to use information from the

 Arbitration to the detriment of Halliburton or the German Entities. To the extent there are further

 federal court proceedings, disclosure of the Arbitration Information would also harm Halliburton

 by forcing it to choose between further defending its valid legal interests (and, by implication,

 those of the German Entities), and protecting confidential information and thus risking a failure to

 defend its valid legal interests. See Decl. ¶ 19. In other words,

              would further complicate the dispute by placing the Arbitration parties and/or their

 affiliates between two conflicting priorities: the typical openness of U.S. federal courts on the one

 hand, and the                                                                     on the other hand.

        C.       The Interest in Keeping the Arbitration Information Under Seal Outweighs
                 the Presumption of Public Access.


                                                  13
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 19 of 27 PageID #: 3534




        The promotion of the “voluntary execution of private arbitration agreements—a sound pub-

 lic policy objective” (Gillette, C.A. No. 15-1158-LPS-CJB, Slip Op. at 4)—is the primary “coun-

 tervailing consideration” outweighing the presumption of public access to the Arbitration Infor-

 mation. In weighing this factor, the Court should balance the public’s right to information against

 the rules applicable to the Arbitration, which in this case strictly require confidentiality regarding

 the Arbitration Information. As courts in this District have recognized, the policy of honoring

 arbitration agreements and encouraging private arbitration weighs in favor of maintaining the con-

 fidentiality of related information. See Gillette, C.A. No. 15-1158-LPS-CJB, Slip Op. at 4-5 (find-

 ing that for redactions directed to the status of pending arbitration, the parties’ privacy interests

 outweigh the importance of disclosure to the public). “[A]s a general matter, courts tend to keep

 information relating to arbitration proceedings confidential, particularly because: (1) parties often

 enter into [arbitration proceedings] to maintain confidentiality; and (2) it promotes the voluntary

 execution of private arbitration agreements—a sound public policy objective.” Id. at 5 (internal

 quotations omitted).

        Similarly, in Mosaid, Judge Burke explained confidentiality as a point of distinction be-

 tween arbitration proceedings and courts of law:

                There are other forums—such as arbitration—available if parties
                wish to protect all of this type of information from public view. Yet
                if the Court were to grant Defendants’ application to seal all portions
                of the transcript that make any reference to the terms of the under-
                lying agreements, it would effectively convert itself into an arbitral
                tribunal, where the presumption is that all materials will be kept con-
                fidential and not be disclosed to the public.

 Mosaid, 878 F. Supp. 2d at 512. Here, EWE improperly dragged the Arbitration proceedings into

 this Court on an ex parte basis

       . Thus, the history of this action and the Arbitration support maintaining the confidentiality



                                                  14
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 20 of 27 PageID #: 3535




 of this information, not only because of EWE’s improper purpose, but also to support the worth-

 while goal of promoting private arbitration.

         Protection of the Arbitration Information is even more appropriate given the innate tension

 between § 1782’s requirement that its proceedings take place in U.S. District Courts—which are

 public fora—and the

                     that this Court has agreed is not “a foreign court or quasi-judicial agency.”

 Order at 5. This is not a typical district court case in which “corporate parties in complex litigation

 generally prefer to litigate in secret.” Takeda Pharm. U.S.A., Inc. v. Mylan Pharm., Inc., C.A. No.

 19-2216-RGA, 2019 WL 6910264, at *1 (D. Del. Dec. 19, 2019). Here, the

                                                                                             .

         As with the Competitive Information, several of the Pansy factors also provide useful guid-

 ance in assessing the importance of Halliburton and/or the German Entities’ countervailing inter-

 ests in protecting the Arbitration Information versus the common law presumption of public ac-

 cess.

                1.      Pansy Factor 2: EWE’s Application Is Directed to an Improper Pur-
                        pose that Should Not Be Compounded By Public Disclosure of Arbi-
                        tration Information.13

         Pansy recognizes that when an “improper purpose” is at issue, sealed filings should not

 necessarily become public. Here, EWE never should have instituted this § 1782 discovery pro-

 ceeding. As detailed in Halliburton’s briefing on the Motion to Vacate, and as acknowledged by

 the Court, EWE filed this action

                               . (Order at 6 (“timing of [EWE’s] application suggested attempt to




 13
    This factor is instructive as to the sealing of Arbitration Information for the same reasons that it
 is instructive as to the Competitive Information, see supra Section I.C.1.

                                                   15
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 21 of 27 PageID #: 3536




 circumvent foreign proof-gathering restrictions”)).



                      it was making through this § 1782 proceeding.

        Instead,

                                                                                    —by opening a

 second proceeding targeting the German Entities and Halliburton, this time in a U.S. court, with

 the attendant risk of full public disclosure. See D.I. 28, Ex. C at Clauses 14 and 19 & Decl. ¶ 10

 (

                                              ); section 280 (1) of the German Civil Code & Decl.

 ¶¶ 11-12 (damages for breach of contract); sections 823 and 826 of the German Civil Code & Decl.

 ¶¶ 13-15 (tort claims based on breach of confidentiality). At a minimum, EWE should have




                     EWE could have taken all reasonable measures to ensure that, to the greatest

 extent possible, there would be no surprise exposure of the Arbitration Information (and Compet-

 itive Information). Instead, EWE proceeded in such a manner that has only heightened the risk to

 Halliburton and the German Entities of improper disclosure because of EWE’s ill-advised actions.

                2.       Pansy Factor 3: Disclosure of Arbitration Information Could Cause
                         Embarrassment Leading to Competitive or Financial Harm.14

        Disclosure of the Arbitration Information could result in loss of good will and reputational




 14
   This factor is also instructive as to the Arbitration Information for the same reasons as the Com-
 petitive Information, see supra Section I.C.2.

                                                 16
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 22 of 27 PageID #: 3537




 harm. If the Arbitration Information becomes public, then

     lodged by EWE could result in customers of Halliburton or the German Entities deciding to

 use a different supplier, when those customers otherwise would not have been aware of the still-

 pending and confidential dispute among the parties to the Arbitration. For example,



                                                                          . See D.I. 3 at 2. Disclosure

 of these assertions by EWE, could also cause reputational (and, ultimately, significant competitive

 and financial) damage to the German Entities and, by implication, harm Halliburton Company.

 Decl. ¶ 18

                3.      Pansy Factor 7: The Case Does Not Involve Important Public Issues.

        The Arbitration Information only involves the rights of the Arbitration parties and, by im-

 plication, Halliburton. Neither the discovery sought,

      , involves matters of legitimate public interest. While the public may have a general interest

 in the outcome of Halliburton’s Motion to Vacate, that outcome is now publicly available, and the

 public has no interest in being further apprised of

          in a confidential commercial arbitration proceeding

                                  . And any public interest that could theoretically exist should be

 given diminished weight because this case involves private litigants and not public figures. Pansy,

 23 F.3d at 788 (“if a case involves private litigants, and concerns matters of little legitimate public

 interest, that should be a factor weighing in favor of granting or maintaining an order of confiden-

 tiality”). Moreover, while the public may have a general interest in the outcome of this discovery

 proceeding, the public has no legitimate interest in the specific terms of the agreements

                                                        , or any commercially-sensitive information.



                                                   17
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 23 of 27 PageID #: 3538




 See, e.g., LEAP Sys., Inc. v. MoneyTRAX, Inc., 638 F.3d 216, 222 (3d Cir. 2011) (affirming district

 court’s refusal to unseal information regarding terms of a confidential agreement).

         Furthermore, the public is able to understand these proceedings and the Court’s Order (and

 subsequent rulings, if any) without the need to review the confidential filings at issue. The sub-

 stance of the Arbitration is entirely ancillary to this § 1782 discovery proceeding. Similarly, dis-

 closure of the confidential information at

                      —is not necessary for an understanding of whether § 1782 discovery is appro-

 priate. As in Gillette, “the redactions at issue . . . would still allow the public to understand the

 District Court’s ruling, as that ruling relates not to the state of the arbitration proceedings, but

 instead to the threshold issue in this action of whether the parties should be litigating their disputes

 here in federal court in the first place.” Gillette, C.A. No. 15-1158-LPS-CJB, Slip Op. at 5.

        Halliburton, therefore, submits that the harm to Halliburton and/or the German Entities, as

 set forth above, attendant with any public disclosure of that information—harm that

                                           —rebuts the presumption of public access attendant with

 any interest the public may have in viewing the Arbitration Information (and the Competitive In-

 formation).

 III.   SHOULD THE DOCUMENTS FALL WITHIN THE CARVE-OUT TO THE
        COMMON LAW PRESUMPTION, THEN HALLIBURTON ALSO MEETS ITS
        BURDEN UNDER RULE 26

        As this Court noted, under Avandia, “discovery materials” generally become “judicial rec-

 ords” subject to the common law presumption of public access once filed with the court. Should

 the Court determine that the documents at issue are judicial records that fall within the carve-out

 from the common law standard implicitly recognized in Avandia and more specifically delineated

 in Leucadia, then Halliburton also meets the standard for protecting the redacted information under

 the less stringent Rule 26 standard.

                                                   18
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 24 of 27 PageID #: 3539




        More specifically, the Third Circuit has recognized that discovery motions, and materials

 filed in connection therewith, may be carved-out from the common law presumption of public

 access. Leucadia, 998 F.2d at 164-65. In that regard, the Avandia court noted that the “presump-

 tive right of public access” applies to “pretrial motions of a nondiscovery nature.” 924 F.3d at 672

 (quoting Cendant, 260 F.3d at 192-93) (emphasis added). In Leucadia, the Third Circuit expressly

 declined to attach a public right of access to discovery motions when they are filed merely because

 discovery, which is traditionally propounded out of the public sphere, had to be “included in mo-

 tions precipitated by inadequate discovery responses or overly aggressive discovery demands.”

 Leucadia, 998 F.2d at 164. The Third Circuit observed that such a presumption may have an

 unknown effect “on the discovery process itself.” Id. In fact, “[t]he public policy implications of

 an expansion of the common law presumption of access to discovery motions are unclear, and this

 alone should counsel restraint.” Id. at 165.

        § 1782 proceedings have oft been analogized by the Third Circuit and other appellate courts

 to discovery motions or discovery proceedings. Bayer AG v. Betachem, Inc., 173 F.3d 188, 189

 n.1 (3d Cir. 1999) (§ 1782 order immediately appealable because “[o]nly the discovery dispute

 under 28 U.S.C. § 1782 is occurring in the United States”) (emphasis added); In re Ex Parte Glob.

 Energy Horizons Corp., 647 F. App’x 83, 85-86 (3d Cir. 2016) (noting that § 1782 “expressly

 incorporates” the Federal Rules of Civil Procedure and that assessment of its fourth statutory fac-

 tor, “whether the subpoena includes unduly intrusive or overly burdensome requests,” is “virtually

 identical” to the Federal Rules’ “overly burdensome” analysis); Fuhr v. Credit Suisse AG, 687 F.

 App’x 810, 814-15 (11th Cir. 2017) (characterizing denial of motion to vacate § 1782 order as an

 “order[] granting or denying discovery” and analogizing same to denial of motion to quash sub-

 poena). Such an analogy is appropriate here where the sole purpose of EWE’s § 1782 application



                                                 19
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 25 of 27 PageID #: 3540




 was to obtain discovery.

          Should the Court determine that the Third Circuit’s longstanding carve out for discovery

 motions, and materials filed in connection therewith, apply, then the redacted information should

 be assessed under the Rule 26 standard articulated in Avandia and Leucadia. Under that good

 cause standard, Halliburton has met its burden by demonstrating that the same “countervailing

 interests” that control the common law inquiry also make clear that Halliburton’s interest in main-

 taining the privacy protections that the                                outweighs any public inter-

 est.

                                            CONCLUSION

          For the reasons set forth above, Halliburton requests the Court permit (1) the continued

 sealing of its filings on the docket currently maintained under seal and (2) maintenance of the

 redactions to the public versions of those under seal filings.

                                                       YOUNG CONAWAY STARGATT
  OF COUNSEL:                                           & TAYLOR, LLP
  Robert Meadows
  KING & SPALDING                                      /s/ Anne Shea Gaza
  1100 Louisiana St. #4000                             David C. McBride (No. 408)
  Houston, TX 77002                                    Anne Shea Gaza (No. 4093)
  (713) 276-7370                                       Robert M. Vrana (No. 4999)
  RMeadows@kslaw.com                                   Samantha G. Wilson (No. 5816)
                                                       Rodney Square
  Elizabeth Silbert                                    1000 North King Street
  KING & SPALDING                                      Wilmington, DE 19801
  1180 Peachtree St. NE                                (302) 571-6600
  Atlanta, GA 30309                                    dmcbride@ycst.com
  (404) 572-3570                                       agaza@ycst.com
  ESilbert@kslaw.com                                   rvrana@ycst.com
                                                       swilson@ycst.com
  Dated: April 14, 2020
                                                       Attorneys for Respondent
                                                       Halliburton Company


 26355704.1




                                                  20
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 26 of 27 PageID #: 3541




                                   CERTIFICATE OF SERVICE


          I, Anne Shea Gaza, hereby certify that on April 21, 2020, I caused to be electronically

 filed a true and correct copy of the foregoing document with the Clerk of the Court using

 CM/ECF, which will send notification that such filing is available for viewing and downloading

 to the following counsel of record:

                                Daniel B. Rath, Esquire
                                Rebecca L. Butcher, Esquire
                                Matthew R. Pierce, Esquire
                                Landis Rath & Cobb LLP
                                919 North Market Street, Suite 1800
                                Wilmington, DE 19801
                                rath@lrclaw.com
                                butcher@lrclaw.com
                                pierce@lrclaw.com

                                Attorneys for Applicant
                                EWE GASSPEICHER GmbH

          I further certify that on April 21, 2020, I caused the foregoing document to be served via

 electronic mail upon the above-listed counsel and on the following:

                                Timothy P. Harkness, Esquire
                                Robert J. McCallum, Esquire
                                Olivia P. Greene, Esquire
                                Freshfields Bruckhaus Deringer US LLP
                                601 Lexington Avenue, 31st Floor
                                New York, NY 10022
                                timothy.harkness@freshfields.com
                                rob.mccallum@freshfields.com
                                olivia.greene@freshfields.com

                                Attorneys for Applicant
                                EWE GASSPEICHER GmbH




 24520345.1
Case 1:19-mc-00109-RGA Document 112 Filed 04/21/20 Page 27 of 27 PageID #: 3542




 Dated: April 21, 2020                     YOUNG CONAWAY STARGATT &
                                           TAYLOR, LLP

                                           /s/ Anne Shea Gaza
                                           David C. McBride (No. 408)
                                           Anne Shea Gaza (No. 4093)
                                           Samantha G. Wilson (No. 5816)
                                           Rodney Square
                                           1000 N. King Street
                                           Wilmington, Delaware 19801
                                           dmcbride@ycst.com
                                           agaza@ycst.com
                                           swilson@ycst.com

                                           Attorneys for Respondent Halliburton
                                           Company




                                       2
 24520345.1
